Panella v State of New York (2019 NY Slip Op 06939)





Panella v State of New York


2019 NY Slip Op 06939


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


872 CA 19-00407

[*1]JOSEPH P. PANELLA, PLAINTIFF-APPELLANT,
vSTATE OF NEW YORK, OFFICE OF COURT ADMINISTRATION OF STATE OF NEW YORK, HONORABLE LAWRENCE MARKS, IN HIS PROFESSIONAL CAPACITY ONLY, AS CHIEF ADMINISTRATIVE JUDGE OF STATE OF NEW YORK, DEFENDANTS-RESPONDENTS. 


ROBERT F. JULIAN, P.C., UTICA (STEPHANIE A. PALMER OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Norman W. Seiter, Jr., J.), entered September 5, 2018. The order and judgment granted the motion of defendants to dismiss the complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court